Exhibit 10.1

VITAMIN SHOPPE, INC.

SECURITYHOLDERS AGREEMENT

WHEREAS, each of the parties hereto is a party to that certain AMENDED AND
RESTATED SECURITYHOLDERS AGREEMENT OF VS PARENT, INC. (the “Amended and Restated
Securityholders Agreement”) which was made as of June 12, 2006, by and among
(i) VS Parent, Inc., a Delaware corporation, (“Parent”) (ii) IPC/Vitamin, LLC, a
Delaware limited liability company (f/k/a BSMB/Vitamin LLC) (“IPC”), (iii) FdG
Capital Partners LLC, a Delaware limited liability company, and VSI Investments
LLC, a Delaware limited liability company (collectively, “FdG”), (iv) Blackstone
Mezzanine Partners L.P., a Delaware limited partnership (“Blackstone Partners”),
(v) Blackstone Mezzanine Holdings, L.P., a Delaware limited partnership
(“Blackstone Holdings” and together with Blackstone Partners, “Blackstone”),
(vi) JP Morgan Partners Global Investors, L.P., a Delaware limited partnership,
JP Morgan Partners Global Investors A, L.P., a Delaware limited partnership, JP
Morgan Partners Global Investors Cayman, L.P., a Cayman limited partnership, JP
Morgan Partners Global Investors Cayman II, L.P., a Cayman limited partnership
and JPMP Co-Invest (BHCA), L.P., a Delaware limited partnership (collectively,
the “Other Mezzanine Purchaser”), (vii) Antares Capital Corporation, a Delaware
corporation (“Antares”), (viii) Jeffrey Horowitz (“Horowitz”) and the other
members of the Horowitz Group, (ix) Thomas Tolworthy (“Tolworthy” and, together
with each member of the Horowitz Group and any other employees of the Company or
any of its Subsidiaries who hold Securityholder Shares, the “Management
Holders”) and (x) each of the other Persons that from time to time sign a
joinder to this Agreement (such Persons, the “Other Holders”). The IPC Holders,
the FdG Holders, the Mezzanine Holders, the Antares Holders, the Management
Holders and the Other Holders are collectively referred to as the
“Securityholders” and individually as a “Securityholder.” Capitalized terms used
herein are defined in Section 11;

WHEREAS, the Amended and Restated Securityholders Agreement replaced that
certain Securityholders Agreement (the “Original Securityholders Agreement”) of
VS Holdings, Inc. (as renamed Vitamin Shoppe, Inc. in connection with the Merger
(defined below), “Holdings”), dated as of November 27, 2002 (the “Original
Effective Date”), by and among each of Holdings and the Securityholders;

WHEREAS, as of the date hereof Parent merged with and into Holdings, with
Holdings surviving the merger (the “Merger”) pursuant to Section 251 of the
General Corporation Law of the State of Delaware. At the effective time of the
Merger (the “Effective Time”), by virtue of the Merger and without any action on
the part of the stockholders of Parent, (a) each share of common stock of Parent
issued and outstanding immediately prior to such Effective Time was converted
into and become the right to receive 1.86108779953164 validly issued, fully paid
and nonassessable share of common stock of Holdings with the substantially same
rights and features as the common stock of Parent and (b) each share of
preferred stock of Parent issued and outstanding immediately prior to such
Effective Time was converted into and become the right to receive 1 validly
issued, fully paid and nonassessable share of preferred stock of Holdings with
the substantially same rights and features as the preferred stock of Parent;



--------------------------------------------------------------------------------

WHEREAS, in connection with the Merger, as of the date hereof Holdings issued
replacement warrants (the “Warrants”) to the holders of warrants of the Parent
such that in exchange for the such Warrants such holders received Warrants to
purchase securities of Holdings;

WHEREAS, in connection with the Merger, Holdings, by operation of law, assumed
the obligations of Parent pursuant to the 2006 Amended and Restated Stock Option
Plan of Parent and the 2009 Equity Incentive Plan, and the award agreements
issued thereunder;

WHEREAS, in order to reflect and implement the above events that have taken
place since the execution of the Original Securityholders Agreement and the
Amended and Restated Securityholders Agreement, and in order to maintain the
agreements between the parties in relation to their capital stock ownership, the
parties signatory hereto, which are sufficient to effectuate such amendments in
accordance with Section 10 of the Amended and Restated Securityholders
Agreement, wish to enter into this securityholders agreement to substitute
Holdings for Parent as the “Company” in this Agreement and to make such other
conforming changes as are set forth herein (the “Agreement”).

NOW, THEREFORE, as of October 27, 2009, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

1. Voting Agreement.

(a) Board of Directors. Each Securityholder hereby agrees that such Person shall
vote, or cause to be voted, all voting securities of the Company over which such
Person has the power to vote or direct the voting, and shall take all other
reasonably necessary or desirable actions within such Person’s control (whether
in such Person’s capacity as a stockholder, director, member of a board
committee or officer of the Company or otherwise, and including, without
limitation, attendance at meetings in person, via telephone or by proxy for
purposes of obtaining a quorum and execution of written consents in lieu of
meetings), and the Company shall take all reasonably necessary or desirable
actions within its control (including, without limitation, calling special board
and stockholder meetings), so that:

(i) the following individuals shall be elected to the Board and caused to be
continued in office:

(A) three representatives designated by the IPC Majority Holders (the “IPC
Directors”);

(B) Horowitz, for so long as Horowitz serves as an executive officer of the
Company (including chairman);

(C) Tolworthy, for so long as Tolworthy serves as an executive officer of the
Company; and

(D) two individuals possessing relevant industry or operational expertise
designated by the IPC Majority Holders (and who are reasonably acceptable to
Horowitz (so long as Horowitz is a director of the Company));

 

2



--------------------------------------------------------------------------------

and for so long as the Board is a Classified Board, the IPC Directors shall be
elected to serve as Class A Directors and the remaining directors shall be
elected to serve as Class B Directors;

(ii) the IPC Directors shall comprise a majority of the directors of the board
of directors of each of the Company’s Subsidiaries (each, a “Sub Board”);

(iii) the composition of any committee of the Board or any Sub Board shall not
exceed three members and (1) unless otherwise waived by the IPC Majority
Holders, shall include at least one or more IPC Directors with a majority of the
voting power of the directors on such committee and (2) for so long as he is a
director, shall include Horowitz, unless waived by him, or the Board or such Sub
Board desires to exclude officers from such committee;

(iv) a representative to the Board or a Sub Board designated by any
Securityholder pursuant to the terms of this Section 1 may be removed from the
Board or such Sub Board (with or without cause) only in accordance with the
Company’s or such Subsidiary’s bylaws and only upon such Securityholder’s (or
such Securityholders’) written request; provided that, nothing in this Agreement
shall be construed to impair any rights that the Securityholders may have to
remove any director for cause;

(v) in the event that any representative designated (or subject to approval)
hereunder by any Securityholder (or Securityholders) ceases to serve as a member
of the Board, a Sub Board or a committee during his or her term of office
(whether due to resignation, removal or otherwise), the resulting vacancy on the
Board or the Sub Board shall be filled by a representative designated (and
approved) by the Securityholder(s) originally entitled to designate (or approve)
such director pursuant to Section 1(a)(i) or Section 1(a)(vii);

(vi) if any party fails to designate a representative to fill a directorship
pursuant to the terms of this Section 1, neither the Board nor the
Securityholders may elect, and the Securityholders shall not vote to elect, any
person to fill such vacant directorship without the prior written consent of the
Securityholder(s) originally entitled to designate (or approve) such director
pursuant to Section 1(a)(i) or Section 1(a)(vii);

(vii) the size of the Board and, if the Board is then a Classified Board, the
numbers of Class A Directors and Class B Directors shall be increased at the
election of the IPC Majority Holders and the individuals designated by the IPC
Majority Holders shall be elected to the Board and caused to be continued in
office to fill the vacancies created thereby; and

 

3



--------------------------------------------------------------------------------

(viii) the bylaws of the Company and of each of the Company’s Subsidiaries shall
provide that, except as otherwise provided by law, no quorum shall exist at any
meeting of the Board or any Sub Board unless directors having a majority of the
voting power of such board of directors (including, so long as the Board is a
Classified Board, at least one Class A Director) are present at such meeting.

(b) The Company shall pay the reasonable out-of-pocket expenses incurred by each
director in connection with attending the meetings of the Board, any Sub Board
and any committee thereof.

(c) If, at any time prior to a Qualified Public Offering, Horowitz’s employment
with the Company and its Subsidiaries is or has been terminated under
Section 5(C) of the Horowitz Employment Agreement, then until the earlier of
(i) the consummation of a Qualified Public Offering, and (ii) the date on which
the Horowitz Group ceases to own at least 75% (based on his Original Cost) of
the Horowitz Shares and at least 50% (based on his Original Cost) of the Common
Stock issued to the Horowitz Group on the Original Effective Date, Horowitz
shall have the right to attend meetings of the Board as a non-voting observer
and to receive at the same time and in the same manner copies of all written
materials (including copies of meeting minutes) given to directors in connection
with such meetings (and if the Company proposes to act by written consent the
Company shall provide Horowitz at the same time and in the same manner with
copies of all written materials given to directors in connection with such
action); provided, however, that the Company may exclude Horowitz from access to
any material or meeting or portion thereof (other than quarterly and annual
financial information provided to senior creditors of the Company for borrowed
money) if the Company believes that such exclusion is necessary to preserve the
attorney-client privilege, to protect highly confidential proprietary
information or for other similar reasons. Horowitz agrees to hold in confidence
and trust and to act in a manner that is not adverse to the interests of the
Company with respect to all information provided to him pursuant to this
Section 1(c). The rights set forth in this Section 1(c) are personal to Horowitz
and may not be exercised by, or transferred to, any other Person.

(d) From and after the Original Effective Date until the earlier of (i) the
consummation of a Qualified Public Offering, and (ii) the date on which the FdG
Group ceases to own at least 5/7ths of the FdG Shares originally issued to the
FdG Group (based on their Original Cost, but excluding for purposes of this
calculation any Series A Preferred Stock Transferred in a Preferred Stock Sale
pursuant to Section 4), then at all times prior to a Qualified Public Offering,
FdG shall have the right, at its option, to receive copies of all written
materials (including copies of meeting minutes) given to directors in connection
with such meetings (and if the Company proposes to act by written consent the
Company shall provide FdG with copies of all written materials given to
directors in connection with such action); provided, however, that the Company
may exclude FdG from access to any material (other than quarterly and annual
financial information provided to senior creditors of the Company for borrowed
money) if the Company believes that such exclusion is necessary to preserve the
attorney-client privilege, to protect highly confidential proprietary
information or for other similar reasons. FdG agrees to hold in confidence and
trust and to act in a manner that is not adverse to the interests of the Company
with respect to all information provided to FdG pursuant to this Section 1(d).
The rights set forth in this Section 1(d) are personal to FdG and may not be
exercised by, or transferred to, any other Person.

(e) [RESERVED].

 

4



--------------------------------------------------------------------------------

(f) Termination. Notwithstanding anything in this Agreement to the contrary,
Section 1 of this Agreement shall terminate at such time as the IPC Group cease
to own at least 25% of the Securityholder Shares held by the IPC Group as of the
date hereof (determined by reference to their Original Cost).

2. Representations and Warranties. Each Securityholder represents and warrants
to the Company and each other Securityholder that (a) immediately following the
Original Effective Time and June 12, 2006, such Securityholder was the record
owner of the number of Securityholder Shares set forth opposite such
Securityholder’s name on the Schedule of Investors attached to the Original
Securityholders Agreement or the Amended and Restated Securityholders Agreement,
respectively; (b) this Agreement has been duly authorized, executed and
delivered by such Securityholder and constitutes the valid and binding
obligation of such Securityholder, enforceable in accordance with its terms; and
(c) such Securityholder has not granted and is not a party to any proxy, voting
trust or other agreement which is inconsistent with, conflicts with or violates
any provision of this Agreement. No holder of Securityholder Shares, in its
capacity as such, shall grant any proxy or become party to any voting trust or
other agreement which is inconsistent with, conflicts with or violates any
provision of this Agreement, it being understood and agreed that nothing in this
Agreement shall impair or otherwise affect the right of any holder of Mezzanine
Debt Securities to vote or otherwise act in respect of such Mezzanine Debt
Securities.

3. Restrictions on Transfer of Securityholder Shares.

(a) Transfer of Securityholder Shares.

(i) Subject to the following two sentences, no holder of Management Shares may
Transfer any interest in such holder’s Management Shares other than (1) in
connection with a Qualified Public Offering or (2) pursuant to Section 3(c),
Section 3(d), Section 4, or Section 5 (a “Management Exempt Transfer”). On and
after the fifth anniversary of the Original Effective Date, or earlier if the
transfer restrictions lapse in accordance with the following sentence, a holder
of Management Shares may Transfer any interest in such holder’s Management
Shares in a Management Exempt Transfer or in any Transfer that otherwise
complies with the provisions of this Section 3 (including Section 3(b) hereof),
provided that such holder (other than Tolworthy or a member of the Horowitz
Group) first obtains the consent of IPC (such consent not to be unreasonably
withheld, conditioned or delayed); and provided further that no member of the
Horowitz Group or Tolworthy, respectively, Transfers any Management Shares to a
person engaged in a Competitive Business or to a Distressed Fund.
Notwithstanding the foregoing, if either (1) Horowitz’s or Tolworthy’s
employment is or was terminated by the Company under Section 5(C) of the
Horowitz Employment Agreement and the Tolworthy Employment Agreement,
respectively, prior to the fifth anniversary of the Original Effective Date, or
(2) if (A) either Horowitz or Tolworthy voluntarily resigns or resigned after
the second anniversary of the Original Effective Date (but in the case of
Horowitz, only if Tolworthy is still employed by the Company in an executive
capacity and in the case of Tolworthy, only if Horowitz is still employed by the
Company in an executive capacity (unless Horowitz is Chairman and holds no other
executive title)) and (B) at the time of such resignation, the Company and its
Subsidiaries are or were not in

 

5



--------------------------------------------------------------------------------

default or at substantial risk of immediately thereafter being in default under
any agreement or instrument evidencing, governing or relating to indebtedness
for borrowed money of the Company or its Subsidiaries, then the transfer
restrictions with respect to the Management Shares held by such terminated or
resigning person and his Permitted Transferees set forth in the first sentence
of this Section 3(a)(i) shall lapse immediately. If the transfer restrictions
lapse as the result of an event specified in (1) or (2) of the preceding
sentence and at such time the Company has not consummated a Qualified Public
Offering, the Company shall (subject to the right of first offer in favor of the
Company and IPC set forth in Section 3(b)) use all commercially reasonable
efforts to assist that Person in selling Management Shares in a private
placement to an institutional investor that is a “qualified institutional buyer”
under Rule 144A promulgated under the Securities Act and is otherwise reasonably
acceptable to the Company, which institutional investor shall be required to
enter into a confidentiality agreement with the Company on terms reasonably
satisfactory to the Company. The Company’s efforts to assist in such a sale are
limited to those activities reasonably necessary to allow the Transfer to comply
with Rule 144A promulgated under the Securities Act and include, but are not
limited to, providing financial and operating information and access to
management and the Company’s records (subject to the confidentiality
arrangements specified in the preceding sentence). No holder of Management
Shares may pledge, hypothecate, grant a security interest in, or otherwise
encumber such Management Shares except in favor of the Company to secure
obligations to the Company.

(ii) Until the seventh anniversary of the Original Effective Date, no holder of
any FdG Shares or Mezzanine Shares may Transfer any interest in such holder’s
Securityholder Shares (other than (1) in connection with a Qualified Public
Offering, or (2) pursuant to Section 3(c), Section 3(d), Section 4 or Section 5)
unless (1) (x) if such holder desires to Transfer $2,500,000 or more of
Securityholders Shares (based on their Original Cost) or (y) if such holder
holds less than $2,500,000 of Securityholder Shares (based on their Original
Cost), all Securityholder Shares held by such holder, such holder first obtains
the consent of IPC (such consent not to be unreasonably withheld, conditioned or
delayed) or (2) if such holder desires to Transfer less than $2,500,000 of
Securityholder Shares (based on their Original Cost) and less than all
Securityholder Shares held by such holder, such holder first obtains the consent
of IPC (which may be given or withheld in the sole discretion of IPC), and in
either case such holder otherwise complies with the provisions of this
Section 3.

(iii) [RESERVED].

(iv) Until the seventh anniversary of the Original Effective Date, no holder of
any Antares Shares may Transfer any interest in such holder’s Securityholder
Shares other than (1) in connection with a Qualified Public Offering, or
(2) pursuant to Section 3(c), Section 3(d), Section 4 or Section 5, unless in
either case such holder first obtains the consent of IPC (such consent not to be
unreasonably withheld, conditioned or delayed).

 

6



--------------------------------------------------------------------------------

(b) Right of First Offer.

(i) Any holder of Securityholder Shares (a “Transferring Holder”) that proposes
to Transfer Securityholder Shares (other than a Transfer of IPC Shares, a
Transfer pursuant to Section 3(c), Section 3(d), Section 4 or Section 5, or a
Transfer by any Mezzanine Holder pursuant to Section 3(a)(iii)), shall deliver a
written notice (an “Offer Notice”) (1) to the Company and (2) to IPC on behalf
of the IPC Holders (for purposes of this Section 3(b) the IPC Holders are
referred to as the “Offerees”) at least 30 days prior to making such Transfer
(such 30-day period, the “Election Period”). The Offer Notice shall disclose in
reasonable detail the proposed number and type of Securityholder Shares to be
Transferred, the proposed terms and conditions of the Transfer and the identity
of the prospective Transferee(s) (if known). The Company may elect to purchase
all or any portion of the Securityholder Shares specified in the Offer Notice at
the price and on the terms specified therein by delivering written notice of
such election to the Transferring Holder and the Offerees as soon as practical
but in any event within ten days after the delivery of the Offer Notice. If the
Company has not elected to purchase all of the Securityholder Shares within such
ten-day period, the Offerees may elect to purchase all of the Securityholder
Shares specified in the Offer Notice which the Company has not elected to
purchase at the price and on the terms specified therein by delivering written
notice of such election to the Transferring Holder and to the Company as soon as
practical but in any event within 25 days after delivery of the Offer Notice.
Any Securityholder Shares not elected to be purchased by the end of such 25-day
period shall be reoffered for the five-day period prior to the expiration of the
Election Period by the Transferring Holder to the Company. If the Company or any
Offerees have elected to purchase all of the Securityholder Shares from the
Transferring Holder, the Transfer of such Securityholder Shares shall be
consummated as soon as practical after the delivery of the election notice(s) to
the Transferring Holder, but in any event within 30 days after the expiration of
the Election Period.

(ii) If the Company and the Offerees have not elected to purchase all of the
Securityholder Shares being offered, the Transferring Holder may, within 180
days after the expiration of the Election Period and subject to the other
provisions of Section 3, Transfer the Securityholder Shares to one or more third
parties at a price no less than the price per share specified in the Offer
Notice and on other terms that are not more favorable in the aggregate to the
Transferees thereof than those that were offered to the Company and the Offerees
in the Offer Notice unless the Transferring Holder shall first have delivered a
second notice setting forth such more favorable terms (the “Amended Offer
Notice”) to the Company and each Securityholder. If the Transferring Holder
delivers an Amended Offer Notice, the Company and each Securityholder may elect
to acquire all of the Securityholder Shares specified in the Amended Offer
Notice by delivering written notice to the Transferring Holder not later than
the later of (1) 30 days after delivery of the Offer Notice or (2) five Business
Days after delivery of the Amended Offer Notice. Any Securityholder Shares not
Transferred within such 180-day period must be reoffered to the Company and the
Offerees pursuant to this Section 3(b) prior to any subsequent Transfer. The
Offer Notice may specify whether the purchase price shall be payable solely in
cash at the closing of the transaction or in installments over time.

 

7



--------------------------------------------------------------------------------

(iii) The Company shall cooperate with a Transferring Holder in selling the
Securityholder Shares in a private placement to an institutional investor that
is a “qualified institutional buyer” under Rule 144A promulgated under the
Securities Act to the extent that such prospective institutional investor is
reasonably acceptable to the Company and enters into a confidentiality agreement
with the Company on terms reasonably satisfactory to the Company. The Company’s
obligation to cooperate in such a sale is limited to those activities reasonably
necessary to allow the Transfer to comply with Rule 144A promulgated under the
Securities Act and include, but are not limited to, providing financial and
operating information and access to management and the Company’s records
(subject to the confidentiality arrangements specified in the preceding
sentence).

(c) Co-Sale Rights.

(i) Any IPC Holder (the “Section 3(c) Transferring Securityholder”) that
proposes to Transfer any IPC Shares (other than in a Transfer of Excluded
Securities, or a Transfer pursuant to Section 3(d), Section 4 or Section 5)
(1) within six months following the Original Effective Date, IPC Shares
(together with other IPC Shares Transferred under this Section 3(c)(i)(1))
representing in excess of 15% of the Securityholder Shares held by to the IPC
Group in the aggregate as of the date hereof (determined by reference to their
Original Cost) or (2) at any time after six months following the Original
Effective Date, any IPC Shares, shall deliver a written notice (the “Sale
Notice”) shall deliver a written notice (the “Sale Notice”) to the Company and
each other Securityholder (the “Participation Securityholders”) at least 30 days
prior to making such Transfer, specifying in reasonable detail the identity of
the prospective Transferee(s), the number and type of shares to be Transferred
and the terms and conditions of the Transfer. Each Participation Securityholder
may elect to participate in the contemplated Transfer at the same price per
share and on the same terms and conditions by delivering written notice to the
Section 3(c) Transferring Securityholder within 20 days after delivery of the
Sale Notice, which notice shall become irrevocable after the expiration of such
20-day period and shall specify the number of Securityholder Shares that such
Participation Securityholder desires to include in such proposed Transfer;
provided that each Participation Securityholder shall be required, as a
condition to being permitted to sell Securityholder Shares pursuant to this
Section 3(c), to elect to sell Securityholder Shares of the same type and class
and in the same relative proportions (which proportions shall be determined on a
share for share basis) as the Securityholder Shares being Transferred by the
Section 3(c) Transferring Securityholder. If none of the Participation
Securityholders gives such notice prior to the expiration of the 20-day period
for giving such notice, then the Section 3(c) Transferring Securityholders may
Transfer Securityholder Shares to any Person at a price no greater, and on other
terms and conditions that are not more favorable in the aggregate to the
Section 3(c) Transferring Securityholder than those set forth in the Sale Notice
at any time within 180 days after expiration of such 20-day period for giving
notice. Any such Securityholder Shares not Transferred by the Section 3(c)
Transferring Securityholder during such 180-day period

 

8



--------------------------------------------------------------------------------

shall again be subject to the provisions of this Section 3(c) upon subsequent
Transfer. If any Participation Securityholders have elected to participate in
such Transfer, the Participation Securityholders shall be entitled to sell in
the contemplated Transfer, at the same price and on the same terms as the
Section 3(c) Transferring Securityholder, a portion of the total number of each
class of Securityholder Shares to be sold in the Transfer, to be calculated
according to the following formula: Number of Securityholder Shares of such
class that a participating Participation Securityholder may sell equals the
total number of Securityholder Shares of such class to be sold in the Transfer,
multiplied by a fraction (1) the numerator of which is the number of
Securityholder Shares of such class owned by such Participation Securityholder,
and (2) the denominator of which is the number of Securityholder Shares of such
class owned, in the aggregate, by the Section 3(c) Transferring Securityholder
and all participating Participation Securityholders.

(ii) Notwithstanding anything to the contrary herein, the Section 3(c)
Transferring Securityholder shall not consummate the Transfer contemplated by
the Sale Notice at a price greater or on other terms more favorable in the
aggregate to it than those set forth in the Sale Notice (including, without
limitation, as to price per share or form of consideration to be received)
unless the Section 3(c) Transferring Securityholder shall first have delivered a
second notice setting forth such more favorable terms (the “Amended Sale
Notice”) to each Participation Securityholder who had not elected to participate
in the contemplated Transfer. Each Participation Securityholder receiving an
Amended Sale Notice may elect to participate in the contemplated Transfer on
such amended terms by delivering written notice to the Section 3(c) Transferring
Securityholder not later than the later of (1) 20 days after delivery of the
Sale Notice or (2) five Business Days after delivery of the Amended Sale Notice.

(iii) No Section 3(c) Transferring Securityholder shall Transfer any of its
Securityholder Shares to any prospective Transferee if such prospective
Transferee(s) declines to allow the participation of the electing Participation
Securityholders, unless the Section 3(c) Transferring Securityholder acquires
from each electing Participation Securityholder the number of Securityholder
Shares such electing Participation Securityholder would have been entitled to
transfer to the prospective Transferee (or, if less, the number of
Securityholder Shares that such Participation Securityholder requested to
Transfer to such Transferee) for cash at the same price per share paid by the
Transferee. If the Transfer pursuant to this Section 3(c) is actually
consummated, each Securityholder Transferring Securityholder Shares pursuant to
this Section 3(c) shall pay its own costs of any sale and a pro rata share
(based on the relative consideration to be received in respect of the
Securityholder Shares to be sold) of the expenses incurred by the
Securityholders (to the extent such costs are incurred for the benefit of all
Securityholders and are not otherwise paid by the Transferee). Each
Securityholder Transferring Securityholder Shares pursuant to this Section 3(c)
shall be obligated to make the same representations, warranties, covenants, and
agreements and to join on a pro rata basis (based on the relative consideration
to be received in respect of the Securityholder Shares to be sold) in any
indemnification or other obligations that the Section 3(c) Transferring
Securityholder agrees to provide in connection with such Transfer (other than
any such obligations that relate specifically to a particular Securityholder
such as indemnification with respect to representations and warranties given by
a Securityholder regarding such Securityholder’s title to and ownership of such
Securityholder’s Securityholder Shares).

 

9



--------------------------------------------------------------------------------

(iv) No Securityholder Shares that have been Transferred in a Transfer pursuant
to the provisions of Section 3(c) (“Excluded Securities”) shall be subject again
to the restrictions set forth in this Section 3(c), nor shall any Securityholder
holding Excluded Securities be entitled to exercise any rights as a
Participation Securityholder under this Section 3(c) with respect to such
Excluded Securities, and no Excluded Securities held by a Securityholder shall
be counted in determining the respective participation rights of the
Section 3(c) Transferring Securityholder and the Participation Securityholders
in a Transfer subject to Section 3(c).

(d) Permitted Transfers. The restrictions set forth in this Section 3 shall not
apply with respect to any Transfer of Securityholder Shares by any
Securityholder (i) in the case of any Securityholder who is a natural person or
a grantor retained annuity trust, pursuant to applicable laws of descent and
distribution or to or among members of such Securityholder’s or grantor’s Family
(provided that in the case of a Transfer by a Management Holder to a member of
his Family (other than a member of his Family that is also a Management Holder
on the date of this Agreement), such Management Holder retains the right to vote
and direct the disposition of such Securityholder Shares); (ii) (1) by any IPC
Holder to any member of the IPC Group, (2) by any FdG Holder to any member of
the FdG Group, (3) by any Blackstone Holder to any of the Blackstone Entities,
(4) by any Mezzanine Holder to any of its Affiliates and (5) by any Antares
Holder to any of its Affiliates (Transferees under (i) and (ii) are collectively
referred to herein as “Permitted Transferees”), (iii) pursuant to
Section 3(a)(iii), Section 4 or Section 5, (iv) pursuant to a pledge of
Management Shares to the Company to secure an obligation to the Company and any
Transfer of such Management Shares to the Company in partial or complete
satisfaction of such obligation, or (v) any Transfer of Management Shares in
accordance with the provisions of any agreement or arrangement approved by the
Board.

(e) Transferees Bound by Agreement. Prior to Transferring any Securityholder
Shares (other than pursuant to a Public Sale or a Company Sale) to any Person,
except as otherwise specifically set forth in this Agreement, the transferring
holders of Securityholder Shares shall cause the prospective transferee to be
bound by this Agreement to the same extent as such transferring holders and to
execute and deliver to the Company and the holders of Securityholder Shares a
counterpart of this Agreement which evidences such agreement. The Company shall
have the right to require, as a condition to any Transfer, receipt of an opinion
of counsel, which opinion and counsel shall be reasonably satisfactory to the
Company, to the effect that such Transfer is not required to be registered under
the Securities Act. In addition, any prospective Transferee of Management Shares
held by Tolworthy shall deliver a written agreement (reasonably acceptable to
the Company) of the prospective Transferee to be bound by the restrictions set
forth in Section 4 of the Tolworthy Employment Agreement (to the extent such
restrictions are applicable to the Management Shares being transferred).

(f) Transfers in Violation of Agreement. Any Transfer or attempted Transfer of
any Securityholder Shares in violation of any provision of this Agreement shall
be void, and the Company shall not register the Transfer of such Securityholder
Shares on its books or treat any purported Transferee of such Securityholder
Shares as the owner of such Securityholder Shares for any purpose.

 

10



--------------------------------------------------------------------------------

(g) Termination of Restrictions. The restrictions on the Transfer of
Securityholder Shares set forth in this Section 3 shall continue with respect to
each Securityholder Share until the earliest of (i) in the case of any
Securityholder Share, the date on which such Securityholder Share has been
Transferred in a Public Sale, (ii) in the case of all Securityholder Shares, the
consummation of a Company Sale, (iii) in the case of Securityholder Shares
subject to the restrictions imposed under Section 3(a) or Section 3(b), the
consummation of a Qualified Public Offering, and (iv) in the case of
Securityholder Shares subject to the restrictions imposed under Section 3(c),
the later of the consummation of a Qualified Public Offering and termination of
Section 4.

4. Take-Along Rights.

(a) If the IPC Majority Holders elect to consummate, or to cause the Company to
consummate, a transaction constituting a Company Sale, or the IPC Majority
Holders elect to consummate a transaction constituting a Preferred Stock Sale,
then, in either case, the IPC Majority Holders shall notify the Company and the
other Securityholders in writing at least 30 days prior to the consummation of
such transaction of their election to exercise their rights under this
Section 4. If the IPC Majority Holders deliver such notice, then, subject to
this Section 4(a), the other Securityholders shall vote for, consent to, and
raise no objections to the proposed transaction, and the Securityholders
(including the IPC Holders) and the Company shall take all other actions
necessary to cause the consummation of such Company Sale or Preferred Stock Sale
on the terms proposed by the IPC Majority Holders. Without limiting the
foregoing, (i) if the proposed Company Sale is structured as a sale of assets or
a merger or consolidation, each Securityholder shall vote or cause to be voted
all Securityholder Shares that such Securityholder holds or with respect to
which such Securityholder has the power to direct the voting and which are
entitled to vote on such transaction in favor of such transaction and shall
waive any dissenter’s rights, appraisal rights or similar rights which such
Securityholder may have in connection therewith, (ii) if the proposed Company
Sale is structured as or involves a sale or redemption of Securityholder Shares,
the Securityholders shall agree to sell their pro rata share of Securityholder
Shares being sold in such Company Sale on the terms and conditions approved by
and applicable to the IPC Majority Holders, and such Securityholders shall
execute all documents reasonably required to effectuate such Company Sale and
approved by the IPC Majority Holders in connection with such Company Sale,
(iii) with respect to a Preferred Stock Sale, the Securityholders shall agree to
sell their pro rata share of Series A Preferred Stock being sold or redeemed in
such Preferred Stock Sale on the terms and conditions approved by the IPC
Majority Holders, and such Securityholders shall execute all documents required
to effectuate such Preferred Stock Sale and approved by, and applicable to, the
IPC Majority Holders in connection with such Preferred Stock Sale; provided that
as a condition to consummating the Preferred Stock Sale, the Certificate of
Incorporation shall be amended to eliminate the rights of the holders of Series
A Preferred Stock to elect the Class A Directors, (iv) each Demand Holder and
Management Holder shall be obligated to provide the same representations,
warranties, covenants and agreements that the IPC Majority Holders agree to
provide in connection with such Company Sale or Preferred Stock Sale (except
that each Securityholder shall be obligated to provide any such obligations that
relate specifically to a particular Securityholder such as

 

11



--------------------------------------------------------------------------------

representations and warranties given by a Securityholder regarding such
Securityholder’s title to and ownership of such Securityholder’s Securityholder
Shares), and (v) each Securityholder shall be obligated to join on a pro rata
basis (based on the relative consideration to be received by each such
Securityholder) in any indemnification or other obligations that the IPC
Majority Holders agree to provide in connection with such Company Sale or
Preferred Stock Sale (other than any such obligations that relate specifically
to a particular Securityholder such as indemnification with respect to
representations and warranties given by a Securityholder regarding such
Securityholder’s title to and ownership of such Securityholder’s Securityholder
Shares); provided that the indemnification obligation of each Securityholder
shall not exceed the aggregate consideration to be received by such
Securityholder.

(b) The obligations of the Securityholders with respect to the Company Sale are
subject to the condition that upon the consummation of the Company Sale, all of
the holders of a particular class or series of Securityholder Shares shall
receive the same form and amount of consideration per share (including that
received by the IPC Majority Holders) or if any holders of a particular class or
series of Securityholder Shares are given an option as to the form and amount of
consideration to be received, all holders of such class or series shall be given
the same option (including that given to the IPC Majority Holders). The
obligations of the Securityholders with respect to the Preferred Stock Sale are
subject to the condition that upon the consummation of the Preferred Stock Sale,
all of the holders of the Series A Preferred Stock shall receive the same form
and amount of consideration per share or if any holders of Series A Preferred
Stock are given an option as to the form and amount of consideration to be
received, all holders of Series A Preferred Stock shall be given the same
option. In addition, the Company shall have the right to require that all
holders of then currently exercisable rights to acquire a particular class or
series of Securityholder Shares shall be given an opportunity, at the
Securityholder’s option, to either (i) exercise such rights prior to the
consummation of the Company Sale and participate in such sale as holders of such
Securityholder Shares or (ii) upon the consummation of the Company Sale, receive
in exchange for such rights consideration equal to the amount determined by
multiplying (1) the same amount of consideration per share or amount of
Securityholder Shares received by the holders of such type and class of
Securityholder Shares in connection with the Company Sale less the exercise
price per share or amount of such rights to acquire such Securityholder Shares
by (2) the number of shares or aggregate amount of Securityholder Shares
represented by such rights.

(c) If a Company Sale or Preferred Stock Sale is consummated, then each
Securityholder shall bear such Person’s pro rata share (based upon the relative
amount of consideration received by such Securityholder) of the costs of any
sale of Securityholder Shares pursuant to a Company Sale or a Preferred Stock
Sale to the extent such costs are incurred for the benefit of all
Securityholders and are not otherwise paid by the Company or the acquiring
party. Costs incurred by or on behalf of a Securityholder for such Person’s sole
benefit shall not be considered costs of the transaction hereunder. In the event
that any transaction that the Company or a IPC Holder, as applicable, elects to
consummate or cause to be consummated pursuant to this Section 4 is not
consummated for any reason, the Company shall reimburse the IPC Holders for all
actual and reasonable expenses paid or incurred by the IPC Holders in connection
therewith.

 

12



--------------------------------------------------------------------------------

(d) The rights granted in this Section 4 shall terminate on the later of the
consummation of a Qualified Public Offering and the date on which the
Securityholder Shares cease to represent at least 40% of all Common Stock
including Common Stock Equivalents of the Company.

5. Registration Rights.

5A. Demand Registrations.

(a) Subject to the provisions of this Section 5 (including the restrictions set
forth in Section 5A(d)), each of the Requesting Holders shall have the right
(the “Demand Right”) to request registration under the Securities Act of all or
any portion of the Registrable Securities held by such Requesting Holder(s) by
delivering a written notice to the principal business office of the Company,
which notice identifies the Requesting Holders and specifies the number of
Registrable Securities to be included in such registration (the “Registration
Request”). The Company shall give prompt written notice of such Registration
Request (the “Registration Notice”) to all other holders of Registrable
Securities and shall thereupon use its best efforts to effect the registration
(a “Demand Registration”) under the Securities Act on any form available to the
Company of:

(i) the Registrable Securities requested to be registered by the Requesting
Holder and all other Registrable Securities which the Company has received a
written request to register within 15 days after the Registration Notice is
given;

(ii) any securities of the Company proposed to be included in such registration
by the Company for its own account; and

(iii) any Common Stock of the Company proposed to be included in such
registration by the holders of any registration rights granted other than
pursuant to this Agreement (“Other Registration Rights”).

(b) A registration undertaken by the Company at the request of the Requesting
Holder shall not count as a Demand Registration for purposes of Section 5A(d):

(i) if, pursuant to the Demand Right, the Requesting Holders fail to register
and sell at least 85% of the Registrable Securities requested to be included in
such registration by them; or

(ii) if the Requesting Holders withdraw a Registration Request (1) upon the
determination of the Board to postpone the filing or effectiveness of a
Registration Statement pursuant to Section 5A(d) or (2) upon the recommendation
of the managing underwriter of such offering due to discovery of a material
adverse development regarding the Company or its Subsidiaries or general adverse
economic or market conditions which, in such underwriter’s opinion and in either
case, are reasonably likely to materially and adversely affect the price that
could be obtained for such securities or the marketability thereof (provided
that the right of the Requesting Holders to withdraw a Registration Request
pursuant to this clause (2) for general adverse economic or market conditions
may be exercised only once for each Requesting Holder).

 

13



--------------------------------------------------------------------------------

(c) If the sole or managing underwriter of a Demand Registration advises the
Company in writing that in its opinion the number of Registrable Securities and
other securities requested to be included exceeds the number of Registrable
Securities and other securities which can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that will be paid in such offering, or the marketability of such securities,
then the Company shall include in such registration in the following order of
priority:

(i) first, the greatest number of Registrable Securities proposed to be
registered which in the opinion of such underwriters can be so sold, such amount
to be allocated ratably among each Demand Holder based on the amount of
Registrable Securities held by each such Demand Holder (or, if any Demand Holder
does not request to include its ratable share, such excess shall be allocated
ratably among those Requesting Holders requesting to include more than their
allocable share);

(ii) second, after all of the Registrable Securities that the Demand Holders
propose to register, the greatest number of Registrable Securities proposed to
be registered by Securityholders (other than Demand Holders) which in the
opinion of such underwriters can be so sold, such amount to be allocated ratably
among such Securityholders based on the amount of Registrable Securities held by
each such Securityholder (or, if any Securityholder does not request to include
its ratable share, such excess shall be allocated ratably among those
Securityholders requesting to include more than their allocable share);

(iii) third, after all Registrable Securities that the Demand Holders and
Securityholders propose to register, the greatest number of securities proposed
to be registered by Persons with Other Registration Rights which in the opinion
of such underwriters can be so sold, such amount to be allocated ratably among
the respective holders thereof based on the amount of securities held by each
such holder (or, if any holder does not request to include its ratable share,
such excess shall be allocated ratably among those holders requesting to include
more than their allocable share); and

(iv) fourth, after all securities that the Demand Holders, Securityholders and
the Persons with Other Registration Rights propose to register, the greatest
number of securities proposed to be registered by the Company for its own
account, which in the opinion of such underwriters can be so sold; provided,
however, that the Company shall have the right (the “Priority Right”) to receive
priority over all holders of Registrable Securities and Persons with Other
Registration Rights (other than Requesting Holders) in any Demand Registration
to be effected under this Section 5A with respect to securities that the Company
proposes to include in such registration for its own account by giving written
notice of its election to exercise such Priority Right to the Requesting
Holders; and thereafter, priority will be as set forth in (i)-(iii) above.

(d) The Company shall be obligated to effect (i) a maximum of four Demand
Registrations on Form S-1 or Form S-2 (or similar long-form registration forms)
and an unlimited number of registrations on Form S-3 (or similar short-form
registration forms) for the IPC Holders, (ii) a maximum of one Demand
Registration for the Mezzanine Holders, (iii) a maximum of one Demand
Registration for the FdG Holders, and (iv) a maximum of one Demand

 

14



--------------------------------------------------------------------------------

Registration for the Horowitz Holders. Any Demand Registration requested must be
for a firmly underwritten public offering (to be managed by an underwriter or
underwriters of recognized national standing selected by the Requesting Holders
and reasonably acceptable to the Company). The Company shall not be obligated to
effect any Demand Registration within a period of six months after the effective
date of any previous Registration Statement. The Company shall not be obligated
to effect any Demand Registration if it reasonably believes that the aggregate
sales price of all securities proposed to be included in such Demand
Registration will not equal or exceed $5 million (or $2 million if such Demand
Holder exercises its Demand Right with respect to all remaining Registrable
Securities held by such Demand Holder) if such registration is effected on Form
S-3 (or any successor form) or $20 million if such registration is effected on
any other form. The Company shall not be obligated to effect the Demand
Registration of the Mezzanine Holders, the FdG Holders or the Horowitz Holders,
as the case may be, until the date that is one year following the consummation
of the Company’s Qualified Public Offering. The rights of the Mezzanine Holders,
the FdG Holders or the Horowitz Holders shall not be exercisable (i) prior to
the first anniversary of a Qualified Public Offering and (ii) at any time when
(1) the Blackstone Holders, the FdG Holders or the Horowitz Holders, as
applicable, owns less than 2% of the Company’s Common Stock (on a fully-diluted
basis taking into account all Common Stock Equivalents) and (2) the Registrable
Securities held by the Blackstone Holders, the FdG Holders or the Horowitz
Holders, as applicable, are saleable to the public pursuant to Rule 144, without
regard to any volume limitations, adopted under the Securities Act. The Company
may defer not more than two times for a period not to exceed 90 days in the
aggregate during any 12-month period from each receipt of the request to file a
Registration Statement for a Demand Registration if the Board in good faith
determines that such Demand Registration might reasonably be expected to have a
materially adverse effect on any proposal or plan by the Company or any of its
Subsidiaries to engage in any acquisition of assets (other than in the ordinary
course of business) or any merger, consolidation, tender offer or other material
transactions; provided that in such event, the Requesting Holders shall be
entitled to withdraw such request and, if such request is withdrawn, such Demand
Registration shall not count as a Demand Registration.

(e) In connection with any Demand Registration pursuant to this Section 5A, each
party to this Agreement shall vote, or cause to be voted, all securities of the
Company over which it has the power to vote or direct the voting to effect any
stock split which, in the opinion of the sole or managing underwriter, is
necessary to facilitate the effectiveness of such Demand Registration.

5B. Incidental Registration.

(a) At any time the Company proposes or is required to register any shares of
Common Stock under the Securities Act (other than in connection with a business
acquisition or combination or an employee benefit plan), whether in connection
with a primary or secondary offering, the Company shall give written notice to
each holder of Registrable Securities at least 20 days prior to the initial
filing of such Registration Statement with the SEC of the Company’s intent to
file such Registration Statement and of such holder’s rights under this
Section 5B. Upon the written request of any holder of Registrable Securities
made within 10 days after any such notice is given (which request shall specify
the Registrable Securities intended to be disposed of by such holder), the
Company shall use its reasonable best efforts to effect the

 

15



--------------------------------------------------------------------------------

registration (an “Incidental Registration”) under the Securities Act of all
Registrable Securities which the Company has been so requested to register by
the holders thereof; provided, however, that if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
Incidental Registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to each holder of
Registrable Securities and, thereupon, (i) in the case of a determination not to
register, the Company shall be relieved of its obligation to register any
Registrable Securities under this Section 5B in connection with such
registration (but not from its obligation to pay the expenses incurred in
connection therewith), and (ii) in the case of a determination to delay
registration, the Company shall be permitted to delay registering any
Registrable Securities under this Section 5B during the period that the
registration of such other securities is delayed.

(b) If the sole or managing underwriter of an Incidental Registration advises
the Company in writing that in its opinion the number of Registrable Securities
and other securities requested to be included exceeds the number of Registrable
Securities and other securities which can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that will be paid in such offering or the marketability of such securities, then
the Company shall include in such Incidental Registration the Registrable
Securities and other securities of the Company in the following order of
priority:

(i) first, the greatest number of securities of the Company proposed to be
included in such registration by the Company for its own account, which in the
opinion of such underwriters can be so sold;

(ii) second, after all of the securities that the Company proposes to register,
the greatest number of Registrable Securities proposed to be registered by
Securityholders which in the opinion of such underwriters can be so sold, such
amount to be allocated ratably among the Securityholders based on the amount of
Registrable Securities held by each such Securityholder (or, if any
Securityholder does not request to include its ratable share, such excess shall
be allocated ratably among those Securityholders requesting to include more than
their allocable share); and

(iii) third, after all securities that the Company and Securityholders propose
to register, the greatest number of securities held by Persons with Other
Registration Rights requested to be registered by the holders thereof which in
the opinion of such underwriters can be so sold, such amount to be allocated
ratably among the respective holders thereof based on the amount of securities
held by each such holder (or, if any holder does not request to include its
ratable share, such excess shall be allocated ratably among those holders
requesting to include more than their allocable share).

5C. Holdback Agreements.

(a) Each holder of Securityholder Shares agrees not to effect any Public Sale of
any Securityholder Shares or of any other equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for such stock or
securities, during the period

 

16



--------------------------------------------------------------------------------

beginning seven days prior to, and ending 180 days after (or for such shorter
period as to which the managing underwriter(s) may agree), the date of the
underwriting agreement of each underwritten offering made pursuant to a
Registration Statement other than Registrable Securities sold pursuant to such
underwritten offering.

(b) The Company agrees not to effect any public sale or distribution of its
equity securities (or any securities convertible into or exchangeable or
exercisable for such securities) during the seven days prior to and during the
180-day period beginning on the effective date of any underwritten Demand
Registration (or for such shorter period as to which the managing underwriter or
underwriters may agree), except as part of such Demand Registration or in
connection with any employee benefit or similar plan, any dividend reinvestment
plan, or a business acquisition or combination and to use all reasonable efforts
to cause each holder of at least 5% (on a fully-diluted basis) of its equity
securities (or any securities convertible into or exchangeable or exercisable
for such securities) which are or may be purchased from the Company at any time
after the date of this Agreement (other than in a registered offering) to agree
not to effect any sale or distribution of any such securities during such period
(except as part of such underwritten offering, if otherwise permitted).

5D. Registration Procedures. In connection with the registration of any
Registrable Securities, the Company shall effect such registrations to permit
the sale of such Registrable Securities in accordance with the intended method
or methods of disposition thereof, and pursuant thereto the Company shall as
expeditiously as possible:

(a) prepare and file with the SEC a Registration Statement or Registration
Statements on a form available for the sale of the Registrable Securities by the
holders thereof in accordance with the intended method of distribution thereof,
and use its best efforts to cause each such Registration Statement to become
effective;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective for a period ending on the earlier of (i) 90
days from the effective date and (ii) such time as all of such securities have
been disposed of in accordance with the intended method of disposition thereof;
cause the related prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act; and comply with the
provisions of the Securities Act, the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to it with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such prospectus as so supplemented;

(c) notify each holder of Registrable Securities promptly (but in any event
within two Business Days), and confirm such notice in writing, (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the SEC
of any stop order (or threat of such issuance of a stop order) suspending the
effectiveness of a Registration Statement or of any order preventing or
suspending the use of any preliminary prospectus, (iii) if at any time when a
prospectus is required by the Securities Act to be delivered in connection with
sales of Registrable Securities

 

17



--------------------------------------------------------------------------------

the Company becomes aware that the representations and warranties of the Company
contained in any agreement (including any underwriting agreement) contemplated
by Section 5D(j) cease to be true and correct in all material respects, (iv) of
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of a Registration Statement or
any of the Registrable Securities for offer or sale in any jurisdiction, and
(v) if the Company becomes aware of the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
Registration Statement, prospectus or documents so that, in the case of such
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

(d) use its best efforts to prevent the issuance of any order suspending the
effectiveness of a Registration Statement or of any order preventing or
suspending the use of a prospectus or suspending the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, and, if any such order is issued, to obtain the withdrawal of any
such order at the earliest possible moment;

(e) furnish, upon request, to each holder of Registrable Securities to be
included in such Registration and the underwriter or underwriters, if any,
without charge, one original copy and such number of conformed copies of the
registration statement and any post-effective amendment thereto, and such number
of copies of the prospectus (including each preliminary prospectus and each
prospectus filed under Rule 424 under the Securities Act), any amendments or
supplements thereto and any documents incorporated by reference therein, as such
holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities being sold by such holder (it being
understood that the Company consents to the use of the prospectus and any
amendment or supplement thereto by each holder of Registrable Securities covered
by such registration statement and the underwriter or underwriters, if any, in
connection with the Public Offering and sale of the Registrable Securities
covered by the prospectus or any amendment or supplement thereto);

(f) if requested by the managing underwriter or underwriters or any holder of
Registrable Securities to be included in such Registration in connection with
any sale pursuant to a registration statement, promptly incorporate in a
prospectus supplement or post-effective amendment such information relating to
such underwriting as the managing underwriter or underwriters or such holder
reasonably requests to be included therein; and make all required filings of
such prospectus supplement or post-effective amendment as soon as practicable
after being notified of the matters incorporated in such prospectus supplement
or post-effective amendment;

(g) in connection with any sale pursuant to a Registration, cooperate with the
holders of Registrable Securities to be included in such Registration and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates

 

18



--------------------------------------------------------------------------------

(not bearing any restrictive legends including, without limitation, those set
forth in Section 8) representing securities to be sold under such Registration,
and enable such securities to be in such denominations and registered in such
names as the managing underwriter or underwriters, if any, or such holders may
request;

(h) prior to any public offering of Registrable Securities, to use its best
efforts to register or qualify, and cooperate with each holder of Registrable
Securities, the underwriters (if any), the sales agents, and their respective
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or “blue sky” laws of such jurisdictions within the
United States as any holder of Registrable Securities or the managing
underwriters reasonably request in writing; provided, however, that the Company
shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 5D(h), (ii) subject itself to taxation in any jurisdiction or
(iii) consent to general service of process in any such jurisdiction where it is
not then so subject;

(i) upon the occurrence of any event contemplated by Section 5D(c)(v), as
promptly as practicable prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;

(j) enter into an underwriting agreement in such form, scope and substance as is
customary in underwritten offerings and take all such other actions as are
reasonably requested by the managing or sole underwriter in order to expedite or
facilitate the registration or the disposition of such Registrable Securities,
and in such connection, (i) make such representations and warranties to the
underwriters, with respect to the business of the Company and its Subsidiaries,
and the Registration Statement, prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and confirm the same if and when requested; (ii) obtain
opinions of counsel to the Company and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters), addressed to the underwriters covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by underwriters; (iii) obtain “cold
comfort” letters and updates thereof from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any Subsidiary of the Company or of any business acquired
by the Company for which financial statements and financial data are, or are
required to be, included in the Registration Statement), addressed to each of
the underwriters, such letters to be in customary form and covering matters of
the type customarily covered in “cold comfort” letters in connection with
underwritten offerings; and (iv) if an underwriting agreement is entered into,
the same shall contain indemnification provisions and procedures no less
favorable to the holders of Registrable Securities than those set forth in
Section 5F (or such other provisions and procedures acceptable to holders of a
majority of the Registrable Securities

 

19



--------------------------------------------------------------------------------

covered by such Registration Statement and the managing underwriters or agents)
with respect to all parties to be indemnified pursuant to said Section (and each
of the foregoing shall be done at each closing under such underwriting
agreement, or as and to the extent required thereunder);

(k) otherwise comply with all applicable rules and regulations of the SEC and
make generally available to its stockholders an earnings statement satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any similar rule promulgated under the Securities Act) no later than the
time prescribed under Regulation S-X (i) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a firm
commitment or best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Company after the effectiveness of a Registration
Statement, which statements shall cover said 12-month periods; and

(l) (i) use its best efforts to cause all such Registrable Securities covered by
such registration statement to be listed on the principal securities exchange on
which Common Stock is then listed (if any), if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) if no
Common Stock is then so listed, use its best efforts to, either (as the Company
may elect) (x) cause all such Registrable Securities to be listed on a national
securities exchange or (y) secure designation of all such Registrable Securities
as a NASDAQ “national market system security” within the meaning of Rule 11Aa2-1
or, failing that, to secure NASDAQ authorization for such shares and, without
limiting the generality of the foregoing, to arrange for at least two market
makers to register as such with respect to such shares with the National
Association of Securities Dealers, Inc. (“NASD”).

The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
regarding such holder and the distribution of such Registrable Securities as the
Company may, from time to time, reasonably request in writing; provided that
such information shall be used only in connection with such registration. The
Company may exclude from such registration the Registrable Securities of any
holder who unreasonably fails to furnish such information promptly after
receiving such request. The Company shall permit any holder of Registrable
Securities that, in its judgment, may be deemed to be an underwriter or
controlling person of the Company, to participate in the preparation of the
Registration Statement and to require the insertion therein of material,
furnished to the Company in writing, which in the reasonable judgment of such
holder and its counsel should be included. Each holder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 5D(c)(ii), 5D(c)(iv) or 5D(c)(v), such holder shall
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or prospectus until such holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by this Section 5D, or
until it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and has received copies of any amendments or
supplements thereto.

 

20



--------------------------------------------------------------------------------

5E. Registration Expenses.

(a) All reasonable fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company,
whether or not any Registration Statement is filed or becomes effective,
including all registration and filing fees, including fees with respect to
filings required to be made with the NASD in connection with an underwritten
offering and fees and expenses of compliance with state securities or “blue sky”
laws, printing expenses, messenger, telephone and delivery expenses, fees and
disbursements of custodians, fees and expenses of counsel for the Company, fees
and expenses of all independent certified public accountants referred to in
Section 5D(j), underwriters’ fees and expenses (excluding discounts,
commissions, or fees of underwriters, selling brokers, dealer managers or
similar securities industry professionals relating to the distribution of the
Registrable Securities), Securities Act liability insurance, if the Company so
desires such insurance, internal expenses of the Company, the expense of any
annual audit or interim review, the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange,
and the fees and expenses of any Person, including special experts, retained by
the Company.

(b) In connection with any Demand Registration or Incidental Registration
hereunder, the Company shall reimburse the holders of the Registrable Securities
being registered in such registration for the reasonable fees and disbursements
of not more than one counsel (together with appropriate local counsel) chosen by
the Securityholders holding at least a majority of the Registrable Securities
included in such registration.

5F. Indemnification; Contribution.

(a) The Company shall, and shall cause each of its Subsidiaries to, jointly and
severally, without limitation as to time, indemnify, defend and hold harmless,
to the full extent permitted by law, each holder of Registrable Securities, the
partners, members, officers, directors, agents and employees of each of them,
each Person who controls each such holder (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act), the partners, members,
officers, directors, agents and employees of each such controlling person and
any financial or investment adviser (each, a “Covered Person”), to the fullest
extent lawful, from and against any and all losses, claims, damages,
liabilities, actions or proceedings (whether commenced or threatened), costs
(including, without limitation, costs of preparation and attorneys’ fees) and
expenses (including expenses of investigation) (collectively, “Losses”), as
incurred, arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, prospectus
or form of prospectus or in any amendment or supplements thereto or in any
preliminary prospectus, or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, except to the extent that the same arise
out of or are based upon information furnished in writing to the Company by such
Covered Person or the related holder of Registrable Securities expressly for use
therein or (ii) any violation by the Company of any federal, state or common law
rule or regulation applicable to the Company and relating to action required of
or inaction by the Company in connection with any such registration; provided
that the Company shall not be liable to any Person who participates as an
underwriter in the offering or sale of Registrable Securities or any other
Person, if any, who controls such underwriters within the meaning of the
Securities Act to the extent that any such Losses arise out of or are based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in any preliminary prospectus if (i) such Person failed to send or deliver
a copy of the prospectus with or prior to the delivery of written confirmation
of the sale by such Person

 

21



--------------------------------------------------------------------------------

to the Person asserting the claim from which such Losses arise, (ii) the
prospectus would have corrected such untrue statement or alleged untrue
statement or such omission or alleged omission, and (iii) the Company has
complied with its obligations under Section 5D(c). Each indemnity and
reimbursement of costs and expenses shall remain in full force and effect
regardless of any investigation made by or on behalf of such Covered Person. If
the Public Offering pursuant to any registration statement provided for under
this Section 5 is made through underwriters, no action or failure to act on the
part of such underwriters (whether or not such underwriter is an Affiliate of
any holder of Registrable Securities) shall affect the obligations of the
Company to indemnify any holder of Registrable Securities or any other Person
pursuant to the preceding sentence. If the Public Offering pursuant to any
registration statement provided for under this Article 5 is made through
underwriters, the Company agrees to enter into an underwriting agreement in
customary form with such underwriters and the Company agrees to indemnify such
underwriters, their officers, directors, employees and agents, if any, and each
Person, if any, who controls such underwriters within the meaning of Section 15
of the Securities Act to the same extent as provided in this Section 5F with
respect to the indemnification of the holders of Registrable Securities;
provided that the Company shall not be required to indemnify any such
underwriter, or any officer, director or employee of such underwriter or any
Person who controls such underwriter within the meaning of Section 15 of the
Securities Act, to the extent that the loss, claim, damage, liability (or
proceedings in respect thereof) or expense for which indemnification is claimed
results from such underwriter’s failure to send or give a copy of an amended or
supplemented final prospectus to the Person asserting an untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such amended or supplemented final
prospectus prior to such written confirmation and the underwriter was provided
with such amended or supplemented final prospectus.

(b) In connection with any Registration Statement in which a holder of
Registrable Securities is participating, such holder, or an authorized officer
of such holder, shall furnish to the Company in writing such information
regarding such holder as the Company reasonably requests for use in connection
with any Registration Statement or prospectus and agrees, severally and not
jointly, to indemnify, defend and hold harmless to the full extent permitted by
law, the Company, its directors, officers, agents and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the partners, members, directors, officers,
agents or employees of such controlling persons, from and against all Losses
arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, prospectus, or form of
prospectus, or arising out of or based upon any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, to the extent, but only to the extent, that
such untrue or alleged untrue statement is contained in, or such omission or
alleged omission is required to be contained in, any information regarding such
holder so furnished in writing by such holder to the Company expressly for use
in such Registration Statement or prospectus and that such statement or omission
was relied upon by the Company in preparation of such Registration Statement,
prospectus or form of prospectus; provided that such holder of Registrable
Securities shall not be liable in any such case to the extent that the holder
has furnished in writing to the Company within a reasonable period of time prior
to the filing of any such Registration Statement or prospectus or amendment or
supplement thereto information expressly for use in such

 

22



--------------------------------------------------------------------------------

Registration Statement or prospectus or any amendment or supplement thereto
which corrected or made not misleading, information previously furnished to the
Company, and the Company failed to include such information therein. In no event
shall the liability of any holder of Registrable Securities hereunder be greater
in amount than the dollar amount of the proceeds (net of payment of all taxes
and expenses incurred in connection therewith) received by such holder upon the
sale of the Registrable Securities giving rise to such indemnification
obligation. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such indemnified party.

(c) If any Person shall be entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall give prompt notice to the party or parties
from which such indemnity is sought (the “Indemnifying Parties”) of the
commencement of any action, suit, proceeding or investigation or written threat
thereof (a “Proceeding”) with respect to which such Indemnified Party seeks
indemnification or contribution pursuant hereto; provided that the failure to so
notify the Indemnifying Parties shall not relieve the Indemnifying Parties from
any obligation or liability except to the extent that the Indemnifying Parties
have been prejudiced by such failure. The Indemnifying Parties shall have the
right, exercisable by giving written notice to an Indemnified Party promptly
after the receipt of written notice from such Indemnified Party of such
Proceeding, to assume, at the Indemnifying Parties’ expense, the defense of any
such Proceeding, with counsel reasonably satisfactory to such Indemnified Party;
provided that an Indemnified Party or parties (if more than one such Indemnified
Party is named in any Proceeding) shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or parties unless: (i) the Indemnifying Parties agree to pay
such fees and expenses; (ii) the Indemnifying Parties fail promptly to assume
the defense of such Proceeding or fail to employ counsel reasonably satisfactory
to such Indemnified Party or parties; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
or parties and the Indemnifying Parties or an Affiliate of the Indemnifying
Parties or such Indemnified Parties, and there may be one or more defenses
available to such Indemnified Party or parties that are different from or
additional to those available to the Indemnifying Parties, in which case, if
such Indemnified Party or parties notifies the Indemnifying Parties in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Parties, the Indemnifying Parties shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Parties, it
being understood, however, that, unless there exists a conflict among
Indemnified Parties, the Indemnifying Parties shall not, in connection with any
one such Proceeding or separate but substantially similar or related Proceedings
in the same jurisdiction, arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (together with appropriate local counsel) at any time for such
Indemnified Party or parties. Whether or not such defense is assumed by the
Indemnifying Parties, such Indemnifying Parties or Indemnified Party or parties
shall not be subject to any liability for any settlement made without its or
their consent (but such consent shall not be unreasonably withheld). The
Indemnifying Parties shall not consent to entry of any judgment or enter into
any settlement which (i) provides for other than monetary damages without the
consent of the Indemnified Party or parties (which consent shall not be
unreasonably withheld or delayed) or (ii) does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
or parties of a release, in form and substance satisfactory to the Indemnified
Party or parties, from all liability in respect of such Proceeding for which
such Indemnified Party would be entitled to indemnification hereunder.

 

23



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 5F is unavailable to an
Indemnified Party or is insufficient to hold such Indemnified Party harmless for
any Losses in respect of which this Section 5F would otherwise apply by its
terms, then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall have an obligation to contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include any
legal or other fees or expenses incurred by such party in connection with any
Proceeding, to the extent such party would have been indemnified for such
expenses if the indemnification provided for in Section 5F(a) or 5F(b) was
available to such party. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 5F(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in this Section 5F(d).
Notwithstanding the provisions of this Section 5F(d), an Indemnifying Party that
is a holder of Registrable Securities shall not be required to contribute any
amount in excess of the amount by which the net proceeds received by such
Indemnifying Party exceeds the amount of any damages that such Indemnifying
Party has otherwise been required to pay by reasons of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

5G. Rules 144 and 144A. At all times after the Company effects its first Public
Offering, the Company shall file the reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder (or, if the Company is not required to file such reports,
it shall, upon the request of any holder of Registrable Securities, make
publicly available other information so long as such information is necessary to
permit sales under Rule 144A), and shall take such further action as any holder
of Registrable Securities may reasonably request, all to the extent required
from time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 and Rule 144A. Upon the request of any holder of
Registrable Securities, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements.

5H. Underwritten Registrations. No holder of Registrable Securities may
participate in any underwritten registration effected pursuant hereto unless
such holder (a) agrees to sell such holder’s Registrable Securities on the basis
provided in any underwriting

 

24



--------------------------------------------------------------------------------

arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

5I. No Inconsistent Agreements. The Company has not and shall not enter into any
agreement with respect to the Company’s securities that is inconsistent with the
rights granted to the holders of Registrable Securities in this Section 5 or
otherwise conflicts with the provisions hereof. The Company represents and
warrants that it is not a party to, or otherwise subject to, any other agreement
granting registration rights to any other Person with respect to any Common
Stock or Common Stock Equivalents. Except as provided in this Agreement, the
Company shall not grant Other Registration Rights to any Persons without the
prior written consent of the holders of a majority of the Registrable
Securities.

5J. Additional Rights. Notwithstanding anything to the contrary in this
Section 5 (including Section 5A(c) and Section 5B(b)), the Company, at its sole
option, may register, or cause to be registered, 80% of (a) the Warrants (or the
Common Stock issuable upon exercise thereof) and (b) 2,952 shares of Series A
Preferred Stock (or the Common Stock issuable upon conversion thereof) in a
Qualified Public Offering prior to and in preference of all other capital stock
of the Company.

6. Preemptive Rights.

(a) The Company shall not, and shall not permit any Subsidiary of the Company
to, issue, sell or exchange, agree to issue, sell or exchange, or reserve or set
aside for issuance, sale or exchange, any equity securities or rights, warrants,
options, convertible securities, or exchangeable securities or indebtedness, or
other rights, exercisable for or convertible or exchangeable into, directly or
indirectly, capital stock or other equity securities of the Company or of any
Subsidiary of the Company (collectively, the “Preemptive Securities”) to any
Securityholder or to any Affiliate of any Securityholder (provided that, for the
purposes of this Section 6, neither the Company nor its Subsidiaries shall be
deemed an Affiliate of any Securityholder) unless the Company shall have first
offered to sell to each Securityholder (each, a “Preemptive Holder”) such
Preemptive Holder’s Pro Rata Share of the Preemptive Securities, at a price and
on such other terms as shall have been specified by the Company in writing
delivered to each such Preemptive Holder (the “Preemptive Offer”), which
Preemptive Offer shall by its terms remain open and irrevocable for a period of
at least 20 days from the date it is delivered by the Company (the “Preemptive
Offer Period”). Each Preemptive Holder may elect to purchase all or any portion
of such Preemptive Holder’s Pro Rata Share of the Preemptive Securities as
specified in the Preemptive Offer at the price and on the terms specified
therein by delivering written notice of such election to the Company as soon as
practical but in any event within the Preemptive Offer Period.

(b) Each Preemptive Holder’s “Pro Rata Share” of Preemptive Securities shall be
determined as follows: the total number of Preemptive Securities, multiplied by
a fraction (A) the numerator of which is the number of shares of Common Stock
including Common Stock Equivalents on an as-converted basis (other than options
issued under any stock option plan approved by the Board) then held by such
Preemptive Holder, and (B) the denominator of which is the number of shares of
Common Stock including Common Stock Equivalents on an as-converted (other than
options issued under any stock option plan approved by the Board) then held by
all Preemptive Holders (including such Preemptive Holder).

 

25



--------------------------------------------------------------------------------

(c) Upon the expiration of the Preemptive Offer Period, the Company (or any such
Subsidiary) shall be entitled to sell such Preemptive Securities which the
Preemptive Holders have not elected to purchase during the 180 days following
such expiration at a price no less, and on other terms and conditions not more
favorable to the purchasers thereof than those offered to the Preemptive
Holders. Any Preemptive Securities to be sold by the Company or any of its
Subsidiaries to any Securityholder or to any Affiliate of any Securityholder
after such 180-day period must be reoffered to the Preemptive Holders pursuant
to the terms of this Section 6.

(d) The provisions of this Section 6 shall not apply to the following issuances
of securities:

(i) securities issued to directors, employees or consultants (other than the IPC
Group or any of their Affiliates) of the Company or any of its Subsidiaries
pursuant to any agreement or arrangement approved by the Board;

(ii) securities issued as consideration in acquisitions or commercial borrowings
or leasing;

(iii) securities issued upon conversion of Common Stock Equivalents or other
convertible or exchangeable securities of the Company or any of its Subsidiaries
that are outstanding on the Original Effective Date or were not issued in
violation of this Section 6; and

(iv) a subdivision of shares (including any stock dividend or stock split), any
combination of shares (including any reverse stock split) or any
recapitalization, reorganization or reclassification of the Company or any of
its Subsidiaries.

(e) The preemptive rights granted in this Section 6 shall terminate upon the
earlier to occur of the consummation of a Qualified Public Offering and a
Company Sale.

(f) Nothing in this Section 6 shall be deemed to prevent IPC or any Affiliate of
IPC (the “Purchasing Holder”) from purchasing for cash any Preemptive Securities
without first complying with the provisions of Section 6(a); provided that in
connection with such purchase, (i) the Company’s (or applicable Subsidiary’s)
board of directors has determined in good faith (1) that the Company (or
applicable Subsidiary) needs an immediate cash investment, (2) that no
alternative financing on terms no less favorable to the Company (or applicable
Subsidiary) in the aggregate than such purchase is available which is of a type
that could be obtained without having to comply with Section 6(a) and (3) that
the delay caused by compliance with the provisions of Section 6(a) in connection
with such investment would be reasonably likely to cause severe and immediate
harm to the Company (or applicable Subsidiary), (ii) the Company (or applicable
Subsidiary) gives prompt notice to the other Preemptive Holders, which notice
shall describe in reasonable detail the Preemptive Securities being purchased by
the Purchasing Holder and the purchase price thereof and (iii) the Purchasing
Holder and the Company (or applicable Subsidiary) take all steps necessary to
enable the other Preemptive

 

26



--------------------------------------------------------------------------------

Holders to effectively exercise their respective rights under Section 6(a) with
respect to their purchase of a Pro Rata Share of the Preemptive Securities
issued to the Purchasing Holder after such purchase by the Purchasing Holder.

7. Transactions With Affiliates. Neither the Company nor any of its Subsidiaries
shall enter into any transaction with any Affiliate of the Company other than on
terms and conditions not less favorable to the Company or such Subsidiary than
those which would be obtained in a comparable arms’ length transaction with a
Person that is not an Affiliate. This Section 7 shall not apply to
(a) transactions between the Company or its Subsidiaries and Affiliates of the
Company related to the transactions contemplated by the Merger Agreement,
including (i) obtaining debt-financing from and paying related fees and expenses
to Affiliates of IPC; and (ii) entering into, performing its obligations under
and making payments as contemplated by the Advisory Services Agreement,
(b) transactions between the Company or any of its Subsidiaries and any employee
of the Company or any of its Subsidiaries that are approved by a majority of the
Company’s directors, (c) the payment of reasonable directors’ fees (other than
to the IPC Directors) and the provision of customary indemnification to
directors and officers of the Company and its Subsidiaries, (d) any transaction
between the Company and any of its wholly-owned Subsidiaries or between any of
its wholly-owned Subsidiaries, (e) transactions with customers, clients,
suppliers, or purchasers or sellers of goods or services, in each case in the
ordinary course of business, (f) the Original Securityholders Agreement, the
Amended and Restated Securityholders Agreement, this Agreement or any
transaction contemplated thereby or hereby or any other agreement in effect on
the Original Effective Date, that was entered into in connection with the merger
referenced in the Amended and Restated Securityholders Agreement, to be entered
into in connection with the Merger or any transaction contemplated thereby (to
the extent such agreements have been disclosed to the Securityholders on or
prior to the date of this Agreement), (g) the issuance of securities of the
Company and its Subsidiaries (other than any issuance in violation of
Section 6), and compliance with the terms of any agreement or instrument
evidencing, governing or relating to such securities, and (h) transactions
approved by a majority of the Company’s directors in good faith (including a
majority of the disinterested directors).

8. Legend. Each certificate evidencing Securityholder Shares and each
certificate issued in exchange for or upon the Transfer of any Securityholder
Shares (if such shares remain Securityholder Shares after such Transfer) shall
be stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
                    ,             , HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS ON TRANSFER, AS
SET FORTH IN AN SECURITYHOLDERS AGREEMENT, DATED AS OF OCTOBER     , 2009, BY
AND

 

27



--------------------------------------------------------------------------------

AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S
STOCKHOLDERS, AS MAY BE AMENDED AND MODIFIED FROM TIME TO TIME. A COPY OF SUCH
SECURITYHOLDERS AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO
THE HOLDER HEREOF UPON WRITTEN REQUEST.”

The Company shall imprint such legend on certificates evidencing Securityholder
Shares outstanding as of the date hereof. The legend set forth above shall be
removed from the certificates evidencing any shares which cease to be
Securityholder Shares in accordance with the definition of “Securityholder
Shares” in Section 11.

9. Consent of Spouse. If a Securityholder who is a natural person is married on
the date of this Agreement, such Securityholder shall obtain from his or her
spouse an executed spousal consent, evidencing the spouse’s acknowledgment of
and consent to the existence and binding effect of all restrictions contained in
this Agreement in the form of Exhibit A hereto (“Consent of Spouse”) and
effective on the date hereof. Such consent shall not be deemed to confer or
convey to the spouse any rights in the Securityholder’s securities that do not
otherwise exist by operation of law or by agreement of the parties hereto. If a
Securityholder should marry or remarry subsequent to the date of this Agreement,
such Securityholder shall within thirty days thereafter obtain a Consent of
Spouse from his or her new spouse.

10. Amendment and Waiver. Except as otherwise provided herein, no modification,
amendment or waiver of any provision of this Agreement shall be effective
against the Company or the Securityholders unless such modification, amendment
or waiver is approved in writing by each of the Company and the holders of at
least a majority of the Securityholder Shares constituting voting stock of the
Company. Notwithstanding the foregoing, (i) without the written consent of
Tolworthy, the Horowitz Majority Holders, the Mezzanine Majority Holders or the
FdG Majority Holders, as applicable, such Securityholder’s applicable transfer
rights and restrictions, preemptive rights, rights to receive information, right
to be a director and serve on any committee of the Board (or to a Board observer
right) and registration rights may not be amended or modified in a manner
adverse to such Securityholder, (ii) if any amendment, modification or waiver of
any provision of this Agreement would materially adversely affect the rights of
a Securityholder in a manner disproportionate to the other Securityholders
holding the same class of Securityholder Shares, then such amendment,
modification or waiver shall also require the prior written consent of such
Securityholder and (iii) no amendment that would increase the obligations of any
Securityholder shall be effective against such Securityholder without its prior
written consent. The failure of any party to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

11. Definitions. As used in this Agreement, the following terms shall have the
meanings ascribed to them in this Section 11:

“Advisory Services Agreement” means that certain Advisory Services Agreement as
of November 27, 2002 herewith by and among the Company, Vitamin Shoppe
Industries Inc.

 

28



--------------------------------------------------------------------------------

and, IPC Manager II, LLC (f/k/a Bear Stearns Merchant Manager II, LLC), as in
effect (or entered into) on the date hereof, without giving effect to any
amendment or modification.

“Affiliate” of any Person means any other Person, directly or indirectly
controlling, controlled by or under common control with such Person and any
partner, member or equityholder of such Person, where “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning set forth in the preamble hereto.

“Amended Offer Notice” has the meaning set forth in Section 3(b)(ii).

“Amended Sale Notice” has the meaning set forth in Section 3(c).

“Antares” has the meaning set forth in the preamble hereto.

“Antares Holder” means a holder of Antares Shares.

“Antares Shares” means (a) Securityholder Shares acquired by Antares, and
(b) any Securityholder Shares issued with respect to the Securityholder Shares
referred to in clause (a) above by way of any stock dividend, stock split or in
connection with a subdivision or combination of shares, exercise, conversion,
exchange, recapitalization, merger, consolidation or other reorganization.
Antares Shares shall continue to be Antares Shares in the hands of any
Transferee (other than the Company, any member of the Blackstone Entities, any
member of the IPC Group, any Other Mezzanine Purchaser, any member of the FdG
Group, any Management Holder and any Transferee in a Public Sale).

“Blackstone” has the meaning set forth in the preamble hereto.

“Blackstone Entities” means Blackstone, any of its Affiliates, and each of their
respective partners, members or equityholders. For the avoidance of doubt,
“Blackstone Entities” includes (a) any investment fund sponsored by any
Blackstone Entity, (b) any investment fund managed by employees of a Blackstone
Entity and (c) the general partner or manager of any investment fund described
in clause (a) or (b) above, and (d) each of the partners, members or
equityholders of any Person described in clause (a), (b) or (c) above.

“Blackstone Holder” means a holder of Blackstone Shares.

“Blackstone Holdings” has the meaning set forth in the preamble hereto.

“Blackstone Partners” has the meaning set forth in the preamble hereto.

“Blackstone Shares” means (a) Securityholder Shares acquired by a member of the
Blackstone Entities, and (b) any Securityholder Shares issued with respect to
the Securityholder Shares referred to in clause (a) above by way of any stock
dividend, stock split or in connection with a subdivision or combination of
shares, exercise, conversion, exchange, recapitalization, merger, consolidation
or other reorganization. Blackstone Shares shall continue

 

29



--------------------------------------------------------------------------------

to be Blackstone Shares in the hands of any Transferee (other than the Company,
Antares, any member of the IPC Group, any member of the FdG Group, any
Management Holder, any other Mezzanine Holder and any Transferee in a Public
Sale).

“Board” has the meaning set forth in the preamble hereto.

“Business Day” means any day except a Saturday, Sunday or a legal holiday in New
York City.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as amended from time to time.

“Class A Directors” has the meaning set forth in the Certificate of
Incorporation.

“Class B Directors” has the meaning set forth in the Certificate of
Incorporation.

“Classified Board” means that the Board is comprised of Class A Directors and
Class B Directors pursuant to the Company’s Certificate of Incorporation.

“Common Stock” means the Company’s Common Stock, par value $0.01 per share.

“Common Stock Equivalents” means (without duplication with any Common Stock or
other Common Stock Equivalents) rights, warrants, options, convertible
securities, or exchangeable securities or indebtedness, or other rights,
exercisable for or convertible or exchangeable into, directly or indirectly,
Common Stock or securities exercisable for or convertible or exchangeable into
Common Stock, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

“Company” has the meaning set forth in the preamble hereto.

“Company Sale” means the consummation of a transaction, whether in a single
transaction or in a series of related transactions, with any Independent Third
Party or group of Independent Third Parties pursuant to which such Person or
Persons (a) acquire (whether by merger, consolidation, recapitalization,
reorganization, redemption, transfer or issuance of capital stock or otherwise)
capital stock of the Company (or any surviving or resulting corporation)
possessing the voting power to elect a majority of the board of directors of the
Company (or such surviving or resulting corporation) or (b) acquire assets
constituting all or substantially all of the assets of the Company and its
Subsidiaries (as determined on a consolidated basis).

“Competitive Business” means any Person that, directly or indirectly,
manufactures, markets or distributes (through wholesale, retail or direct
marketing channels including, but not limited to, mail order and internet
distribution) (a) vitamins, minerals, nutritional supplements, herbal products,
sports nutrition products, bodybuilding formulas or homeopathic remedies or
(b) any other product category sold by the Company which represented four
percent (4%) or more of the Company’s gross revenue in the month preceding a
Transfer.

“Consent of Spouse” has the meaning set forth in Section 9.

 

30



--------------------------------------------------------------------------------

“Covered Person” has the meaning set forth in Section 5F(a).

“Demand Holder” means each of the IPC Holders, Blackstone Holders, FdG Holders
and the Horowitz Group for so long as each such Person has a Demand Right under
Section 5.

“Demand Registration” has the meaning set forth in Section 5A(a).

“Demand Right” has the meaning set forth in Section 5A(a).

“Directors” has the meaning set forth in Section 1(a).

“Distressed Fund” means an investment fund that invests primarily (whether
through equity or debt investments) in financially-distressed companies and
companies in bankruptcy.

“Effective Time” has the meaning set forth in the preamble hereto.

“Election Period” has the meaning set forth in Section 3(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Securities” has the meaning set forth in Section 3(c)(iv).

“Family” means, with respect to any Securityholder that is a natural person,
such Securityholder’s spouse, descendants (whether natural or adopted), parents
and siblings and any trust, family limited partnership or other similar entity
established solely for the benefit of such person or such person’s spouse,
descendants, parents or siblings.

“FdG” has the meaning set forth in the preamble hereto.

“FdG Group” means FdG, any of its Affiliates, and each of their respective
partners, members or equityholders.

“FdG Holder” means a holder of FdG Shares.

“FdG Majority Holders” means the holders of at least a majority of the Common
Stock and Common Stock Equivalents included in the FdG Shares.

“FdG Shares” means (a) Securityholder Shares acquired by a member of the FdG
Group, and (b) any Securityholder Shares issued with respect to the
Securityholder Shares referred to in clause (a) above by way of any stock
dividend, stock split or in connection with a subdivision or combination of
shares, exercise, conversion, exchange, recapitalization, merger, consolidation
or other reorganization. FdG Shares shall continue to be FdG Shares in the hands
of any Transferee (other than the Company, Antares, any member of the Blackstone
Entities, any Other Mezzanine Purchaser, any member of the IPC Group, any
Management Holder and any Transferee in a Public Sale).

 

31



--------------------------------------------------------------------------------

“Horowitz” has the meaning set forth in the preamble hereto.

“Horowitz Employment Agreement” means the Second Amended and Restated Employment
and Non Competition Agreement dated as of October 8, 2002 by and among Horowitz,
IPC/VSI Acquisition, Inc. and the Company.

“Horowitz Group” means Horowitz, Helen Horowitz, Jeffrey Horowitz April 1996
GRAT and Helen Horowitz April 1996 GRAT.

“Horowitz Holder” means a holder of Horowitz Shares.

“Horowitz Majority Holders” means the holders of at least a majority of the
Common Stock and Common Stock Equivalents included in the Horowitz Shares.

“Horowitz Shares” means Securityholder Shares held by a member of the Horowitz
Group.

“Incidental Registration” has the meaning set forth in Section 5B.

“Indemnified Party” has the meaning set forth in Section 5F(c) .

“Indemnifying Parties” has the meaning set forth in Section 5F(c).

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Company’s Common
Stock on a fully-diluted basis (a “5% Owner”), who is not controlling,
controlled by or under common control with any such 5% Owner and who is not the
spouse or descendent (by birth or adoption) of any such 5% Owner or a trust for
the benefit of such 5% Owner or such other Persons.

“IPC” has the meaning set forth in the preamble hereto.

“IPC Directors” has the meaning set forth in Section 1(a).

“IPC Group” means, collectively, (a) IPC, (b) Irving Place Capital Management,
L.P., a Delaware limited partnership, and any successor-in-interest thereto
(c) JDH Management LLC, a Delaware limited liability company, and any
successor-in-interest thereto, (d) IPC AIV GP III Ltd., a Cayman Islands
exempted company, (e) any investment partnership or investment entity that is
controlled, managed or advised, directly or indirectly, by one or more of the
Persons described in clauses (b), (c) and (d) above, (f) any investment
partnership initially formed for the benefit of employees of The Bear Stearns
Companies Inc. and its subsidiaries that co-invested in some or all of the
investments made by one or more of the Persons described in clause (e) above,
(g) any entity that has an economic interest in, or provides advisory,
management, consulting, administrative or other services to, any of the Persons
described in clause (e) and (f) above or to any Person controlled by IPC (other
than the Company or any Person controlled by the Company and is controlled,
directly or indirectly, by one or more of the Persons described in clauses (a),
(b) and (c) above and (h) each of the partners, members or equityholders of any
Person described in clauses (b), (c), (d), (e), (f) or (g) above.

 

32



--------------------------------------------------------------------------------

“IPC Holder” means a holder of IPC Shares.

“IPC Majority Holders” means the holders of at least a majority of the Common
Stock and Common Stock Equivalents included in the IPC Shares.

“IPC Requesting Holders” means the IPC Majority Holders requesting registration
of Registrable Securities pursuant to Section 5A(a).

“IPC Shares” means (a) Securityholder Shares acquired by a member of the IPC
Group, and (b) any Securityholder Shares issued with respect to the
Securityholder Shares referred to in clause (a) above by way of any stock
dividend, stock split or in connection with a subdivision or combination of
shares, exercise, conversion, exchange, recapitalization, merger, consolidation
or other reorganization. IPC Shares shall continue to be IPC Shares in the hands
of any Transferee (other than the Company or any Transferee in a Public Sale).

“Law” means any federal, state, local or foreign law, rule, or regulation.

“Losses” has the meaning set forth in Section 5F(a).

“Management Exempt Transfer” has the meaning set forth in Section 3(a)(i).

“Management Holders” has the meaning set forth in the preamble hereto.

“Management Shares” means Securityholder Shares held by Management Holders and
their Permitted Transferees.

“Merger” has the meaning set forth in the preamble hereto.

“Merger Agreement” means that certain Merger Agreement, dated as of October 8,
2002, by and among the Company, BSMB/VSI Acquisition, Inc., Vitamin Shoppe
Industries Inc. and the other parties thereto, as amended prior to the effective
time of such merger.

“Mezzanine Holders” means the Blackstone Holders and the Other Mezzanine
Holders.

“Mezzanine Majority Holders” means the holders of at least a majority of the
Common Stock and Common Stock Equivalents included in the Mezzanine Shares.

“Mezzanine Shares” means the Blackstone Shares and the Other Mezzanine Purchaser
Shares.

“NASD” has the meaning set forth in Section 5D(l).

“Offer Notice” has the meaning set forth in Section 3(b).

“Offerees” has the meaning set forth in Section 3(b).

“Original Cost” means (a) with respect to the Series A Preferred Stock,
$1,000.00 per share, and (b) with respect to the Common Stock, $10.00 per share,
as adjusted to reflect any stock split, stock dividend or any other subdivision
or combination of shares effected with respect to the Common Stock on or after
the date of this Agreement.

 

33



--------------------------------------------------------------------------------

“Other Holders” has the meaning set forth in the preamble hereto.

“Other Mezzanine Holder” means a holder of Other Mezzanine Purchaser Shares.

“Other Mezzanine Purchaser” has the meaning set forth in the preamble.

“Other Mezzanine Purchaser Shares” means (a) Securityholder Shares acquired by a
Mezzanine Holder, and (b) any Securityholder Shares issued with respect to the
Securityholder Shares referred to in clause (a) above by way of any stock
dividend, stock split or in connection with a subdivision or combination of
shares, exercise, conversion, exchange, recapitalization, merger, consolidation
or other reorganization. Other Mezzanine Purchaser Shares shall continue to be
Other Mezzanine Purchaser Shares in the hands of any Transferee (other than the
Company, Antares, any member of the IPC Group, any member of the FdG Group, any
Management Holder and any Transferee in a Public Sale).

“Other Registration Rights” has the meaning set forth in Section 5A(a).

“Other Requesting Holders” means the Mezzanine Majority Holders, the FdG
Majority Holders or the Horowitz Majority Holders, as the case may be,
requesting registration of Registrable Securities pursuant to Section 5A(a).

“Participation Securityholders” has the meaning set forth in Section 3(c).

“Permitted Transferee” has the meaning set forth in Section 3(d).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other entity and a governmental entity or any
department, agency or political subdivision thereof.

“Preemptive Holder” has the meaning set forth in Section 6.

“Preemptive Offer” has the meaning set forth in Section 6.

“Preemptive Offer Period” has the meaning set forth in Section 6.

“Preemptive Securities” has the meaning set forth in Section 6.

“Preferred Stock Sale” means a Transfer of all of the issued and outstanding
shares of Series A Preferred Stock to any Person (other than to the Company or a
related person of the Company as defined by Section 351(g)(3)(B) of the Internal
Revenue Code of 1986, as amended or to the IPC Group or any of its Affiliates).

“Priority Right” has the meaning set forth in Section 5A(c).

“Pro Rata Share” has the meaning set forth in Section 6.

 

34



--------------------------------------------------------------------------------

“Proceeding” has the meaning set forth in Section 5F(c).

“Public Offering” means any offering by the Company of its capital stock or
equity securities to the public pursuant to an effective registration statement
under the Securities Act; provided that a Public Offering shall not include an
offering made in connection with a business acquisition or combination or an
employee benefit plan.

“Public Sale” means any sale of Securityholder Shares pursuant to a Public
Offering or a Rule 144 Sale.

“Purchasing Holder” has the meaning set forth in Section 6(f).

“Qualified Public Offering” means an underwritten Public Offering of shares of
Common Stock which results in aggregate gross proceeds to the Company and any
selling stockholders of more than $80,000,000.

“Registrable Securities” means for any Securityholder (a) any shares of Common
Stock held by such Securityholder and (b) any shares of Common Stock issued or
issuable upon the exercise, conversion or exchange of all Common Stock
Equivalents held by such Securityholder. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been (i) Transferred in a Public Sale or (ii) otherwise Transferred and new
certificates for them not bearing the legend set forth in Section 8 shall have
been delivered by the Company and subsequent disposition of such securities
shall not require registration or qualification of such securities under the
Securities Act or such state securities or blue sky laws then in force.
Notwithstanding the foregoing, the Company shall not be required to register any
securities other than shares of its Common Stock.

“Registration Notice” has the meaning set forth in Section 5A(a).

“Registration Request” has the meaning set forth in Section 5A(a).

“Registration Statement” means any registration statement of the Company filed
with the SEC pursuant to the Securities Act (other than a registration statement
on Form S-4 or Form S-8 or any similar or successor form), including the
prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits, and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Requesting Holder” means the IPC Requesting Holders or an Other Requesting
Holder, as applicable.

“Rule 144 Sale” means a sale of Securityholder Shares to the public through a
broker, dealer or market-maker pursuant to the provisions of Rule 144 (other
than Rule 144 prior to a Public Offering) adopted under the Securities Act (or
any successor rule or regulation).

“Sale Notice” has the meaning set forth in Section 3(c).

“Schedule of Current Investors” has the meaning set forth in Section 2.

 

35



--------------------------------------------------------------------------------

“Schedule of Original Investors” has the meaning set forth in the preamble
hereto.

“SEC” means the United States Securities and Exchange Commission.

“Section 3(c) Transferring Securityholder” has the meaning set forth in
Section 3(c).

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securityholder” has the meaning set forth in the preamble hereto.

“Securityholder Shares” means (a) any capital stock of the Company (including
without limitation any Series A Preferred Stock or Common Stock) purchased or
otherwise acquired by any Securityholder, and (b) any securities of the Company
or any of its Subsidiaries directly or indirectly exercisable, convertible or
exchangeable for, any of the securities described in clause (a) above; provided
that the term “Securityholder Shares” shall not include options to acquire
Common Stock issued pursuant to the Company’s stock option plan. As to any
particular shares constituting Securityholder Shares, such shares shall cease to
be Securityholder Shares when they have been acquired by the Company or sold
pursuant to a Public Sale.

“Series A Preferred Stock” means the Company’s Series A Preferred Stock, par
value $0.01 per share.

“Sub Board” has the meaning set forth in Section 1(a).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

“Tolworthy” has the meaning set forth in the preamble hereto.

“Tolworthy Employment Agreement” means the Fourth Amended and Restated
Employment and Noncompetition Agreement dated as of September 4 2009, by and
among Tolworthy, Parent, Holdings and Vitamin Shoppe Industries, Inc., as
amended.

“Transfer” means any direct or indirect sale, transfer, assignment, pledge,
encumbrance or other disposition (whether with or without consideration and
whether

 

36



--------------------------------------------------------------------------------

voluntarily or involuntarily or by operation of law) including any derivative
transaction that has the effect of changing materially the economic benefits and
risks of ownership (and “Transferee,” “Transferor” and any other derivation
thereof shall have correlative meanings).

“Transferring Holder” has the meaning set forth in Section 3(b).

“Warrants” has the meaning set forth in the preamble hereto.

12. Information Rights. The Company shall afford each Securityholder reasonable
access to its books of account, financial and other records, employees and
auditors to the extent such access (i) is necessary to permit such
Securityholder to determine any matter relating to its rights and obligations in
connection with any audit, investigation, dispute or litigation or (ii) relates
to any other reasonable business purpose; provided that any such access by such
Securityholder shall not unreasonably interfere with the conduct of the business
of the Company or any of its Subsidiaries. The preceding sentence is subject to
the right of the Company to refuse to disclose or make available any information
which the Company identifies to be proprietary or confidential.

13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

14. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

15. Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and the Securityholders and any subsequent holders of
Securityholder Shares and the respective permitted successors and assigns of
each of them, so long as they hold Securityholder Shares; provided that
Section 5F shall continue to apply with respect to any of the Securityholder
Shares that were sold, assigned or transferred pursuant to the registration
rights granted under Section 5.

16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.

17. Remedies. The Company and the Securityholders shall be entitled to enforce
their rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in their favor.

 

37



--------------------------------------------------------------------------------

The parties hereto agree and acknowledge that money damages would not be an
adequate remedy for any breach of the provisions of this Agreement and that the
Company and any Securityholder may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance or injunctive
relief (without posting a bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.

18. Termination. Notwithstanding anything to the contrary in this Agreement,
this Agreement shall automatically terminate and be of no further force and
effect immediately after the consummation of a Company Sale, except that the
provisions of Sections 5F, 10, 14, 15, 17, 19, 20 and 21 shall survive the
consummation of a Company Sale if a Demand Registration or Incidental
Registration has occurred prior to such Company Sale.

19. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or sent via facsimile or mailed first
class mail (postage prepaid) or sent by reputable overnight courier service
(charges prepaid) to the Company at the address set forth below and to any other
recipient at the address indicated on the schedules hereto and to any subsequent
holder of Securityholder Shares subject to this Agreement at such address as
indicated by the Company’s records, or at such address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party. Notices shall be deemed to have been given hereunder when
delivered personally, when sent via facsimile (as evidenced by a printed
confirmation) if sent prior to 5:00 p.m. (local time of recipient) on a Business
Day or, if not, the next succeeding Business Day), three Business Days after
deposit in the U.S. mail and one Business Day after deposit with a reputable
overnight courier service. The Company’s address is:

VS Holdings, Inc.

c/o Vitamin Shoppe Industries, Inc.

2101 91st Street

North Bergen, NJ 07047

Attention: James M. Sander

Fax: 201-868-0727

With copies, which shall not constitute notice, to:

Irving Place Capital

277 Park Avenue

New York, New York 10172

Attention: Richard L. Perkal and Douglas R. Korn

Fax: 212-551-4542

 

38



--------------------------------------------------------------------------------

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Michael T. Edsall, Esq.

Tel.: 212-446-4928

Fax:  212-446-6460

20. Governing Law; Jurisdiction. The corporate law of the State of Delaware
shall govern all issues and questions concerning the relative rights of the
Company and its stockholders. All other issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York. The parties hereto hereby
irrevocably and unconditionally submit to the exclusive jurisdiction of any
State or Federal court sitting in New York, New York over any suit, action or
proceeding arising out of or relating to this Agreement. The parties hereby
agree that service of any process, summons, notice or document by U.S.
registered mail addressed to any such party shall be effective service of
process for any action, suit or proceeding brought against a party in any such
court. The parties hereto hereby irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum. The parties hereto
agree that a final judgment in any such suit, action or proceeding brought in
any such court shall be conclusive and binding upon any party and may be
enforced in any other courts to whose jurisdiction any party is or may be
subject, by suit upon such judgment.

21. Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY
HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

22. Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such day.

23. Descriptive Headings; Construction. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The parties to this Agreement have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. The word “including” shall mean including
without limitation.

 

39



--------------------------------------------------------------------------------

24. Rights of Securityholders. This Agreement affects the Securityholders only
in their capacities as stockholders of the Company, or for purposes of
Section 1, as a stockholder, director, member of a board or committee thereof,
officer of the Company or otherwise.

[END OF PAGE]

[SIGNATURE PAGES FOLLOW]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securityholders
Agreement on the day and year first above written.

 

VITAMIN SHOPPE, Inc.

By:  

/s/ James M. Sander

  Name:   James M. Sander   Title:   Vice President, General Counsel and
Corporate Secretary

 

IPC/VITAMIN, LLC By:   IPC Manager II, LLC,   its Manager By:   JDH Management
LLC,   its Manager By:  

/s/ John D. Howard

  Name:   John D. Howard   Title:   Sole Member



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT OF SPOUSE

I,                                         , spouse of
                            , acknowledge that I have read the Securityholders
Agreement, dated as of [                    ], 2009 to which this Consent is
attached as Exhibit A (the “Agreement”) and that I know the contents of the
Agreement. I am aware its provisions provide that certain rights are granted to
certain other holders of capital stock of the Company upon the sale or other
disposition of shares of Common Stock and Series A Preferred Stock of the
Company (or any other capital stock of the Company) which my spouse owns
including any interest I might have therein.

I hereby agree that my interest, if any, in the Common Stock and Series A
Preferred Stock (or any other capital stock of the Company) owned by my spouse
subject to the Agreement shall be irrevocably bound by the Agreement and further
understand and agree that any community property interest I may have in the
Common Stock and Series A Preferred Stock (or any other capital stock of the
Company) owned by my spouse shall be similarly bound by the Agreement.

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

Dated as of the              day of                     , 2009.

 

  (Signature)   (Print Name)

 

A-1